FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2022

                                       No. 04-22-00033-CV

                                        Frederick BEEBE,
                                            Appellant

                                                 v.

               CITY OF SAN ANTONIO, by and through its agent, CPS Energy,
                                    Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI19603
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

         Appellant seeks to appeal the trial court’s final judgment signed on October 19, 2021.
Appellant’s notice of appeal was filed on January 13, 2022. In order to extend the deadline for
filing a notice of appeal to ninety days after the date the judgment was signed, i.e., to January 18,
2022, a motion for new trial had to be filed on or before November 18, 2021. See TEX. R. CIV. P.
329b(a) (motion for new trial must be filed within thirty days of judgment); TEX. R. APP. P.
26.1(a). Because appellant’s motion for new trial contained in the clerk’s record was file-
stamped on November 19, 2021, we issued an order instructing appellant to show cause why the
appeal should not be dismissed for lack of jurisdiction. Appellant responded with written proof
that the motion for new trial was timely e-filed on November 18, 2021. See TEX. R. APP. P.
9.2(c)(4). Appellant’s notice of appeal was therefore timely filed and we have jurisdiction over
the appeal. Accordingly, the appeal is retained on this court’s docket.

        It is ORDERED that the reporter’s record shall be filed in this court within thirty days
(30) from the date of this order.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court